     Case 2:20-cr-00325-DBB Document 32 Filed 09/16/21 PageID.392 Page 1 of 5




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                          MEMORANDUM DECISION AND
                                                      ORDER DENYING [22] MOTION FOR
                             Plaintiff,                 COMPASSIONATE RELEASE
                                                        PURSUANT TO § 3582(c)(1)(A)
    v.
                                                              Case No. 2:20-cr-325-DBB
    KENT SHERMAN CRUMP,
                                                              District Judge David Barlow
                             Defendant.



          This matter is before the court on Defendant’s pro se Motion for Compassionate Release

under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). 1 Defendant requests that the court allow

him to serve the remainder of his sentence in home confinement due to the heightened risk of

contracting COVID-19 in prison. He asserts that his medical conditions place him at increased

risk for severe illness or death from COVID-19. The United States has filed an opposition 2 to

defendant’s motion and defendant has replied. 3 Two victims also filed statements in opposition.4

                                            DISCUSSION

          On September 21, 2020, defendant was charged by felony information with one count of

wire fraud. 5 Defendant subsequently pleaded guilty and, on December 15, 2020, was sentenced




1
    ECF No. 22.
2
    ECF No. 26.
3
    ECF No. 31.
4
    ECF No. 27-3 (sealed).
5
    ECF No. 1. Defendant subsequently waived indictment. ECF No. 8.
     Case 2:20-cr-00325-DBB Document 32 Filed 09/16/21 PageID.393 Page 2 of 5




to 18 months of incarceration to be followed by 36 months of supervised release. 6 He was also

ordered to pay restitution of $217,289.41. 7 Defendant filed his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) on July 26, 2021. 8

          Before the enactment of the First Step Act in 2018, only the Director of the Bureau of

Prisons (BOP) could file a motion to reduce a federal prisoner’s sentence under § 3582(c)(1)(A). 9

Since then, however, prisoners may file such motions on their own behalf if they have exhausted

the administrative procedures for requesting that the BOP do so for them. 10 Specifically,

prisoners may move for compassionate release directly in district court if: (1) they have fully

exhausted all administrative rights to appeal the BOP’s decision not to bring the requested

motion, or (2) 30 days have passed since their request for a motion was received by the warden

of their facility, whichever occurs first. 11 If this administrative exhaustion requirement has been

satisfied, district courts may grant a prisoner’s motion if, after considering the factors in 18

U.S.C. § 3553(a) to the extent that they are applicable, (1) “extraordinary and compelling reasons

warrant such a reduction” and (2) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 12

          The parties disagree, as a threshold matter, whether defendant exhausted his administrative

remedies before filing his motion. Defendant asserts that he satisfied § 3582(c)(1)(A)’s exhaustion


6
    ECF Nos. 15.
7
    Id.
8
    ECF No. 22.
9
    See United States v. Maumau, 993 F.3d 821, 826 (10th Cir. 2021).
10
  18 U.S.C. § 3582(c)(1)(A); see also United States v. Johnson, 849 F. App’x 750, 753 (10th Cir. 2021)
(unpublished) (“[Section] 3582(c)(1)(A)’s exhaustion requirement is mandatory, rather than judicially
waivable.”).
11
     18 U.S.C. § 3582(c)(1)(A).
12
     Id.; Maumau, 993 F.3d at 831.
     Case 2:20-cr-00325-DBB Document 32 Filed 09/16/21 PageID.394 Page 3 of 5




requirement because he submitted a request for compassionate release to the BOP and filed his

motion with this court only after 30 days passed without a response. 13 According to the United

States, however, defendant never submitted such a request. 14

          Based on the facts before the court, Defendant failed to satisfy § 3582(c)(1)(A)’s

administrative exhaustion requirement. Defendant has provided no evidence that he ever

submitted a request for compassionate release to the BOP, and the United States has provided

evidence that the BOP never received one. 15 Further, Defendant has not even stated when he

submitted such a request. Without such information, the court has no basis for determining that

Defendant satisfied § 3582(c)(1)(A)’s requirement that he wait at least 30 days before filing a

motion on his own, as he states that he did. Therefore, Defendant’s motion must be denied. 16

          However, even if Defendant had exhausted his administrative remedies, his motion

would still be denied because he has not met his burden of establishing that he is entitled to relief

under § 3582(c)(1)(A). 17 Defendant has conceded that this court does not have the authority to

grant the relief he seeks, home confinement for the remainder of his sentence. 18 And the court




13
     ECF No. 22 at 8.
14
     ECF No. 26 at 2.
15
     ECF No. 27-1 at 92 (sealed).
16
  See United States v. Springer, 820 F. App’x 788, 791–92 (10th Cir. 2020) (unpublished) (affirming
district court’s denial of the defendant’s motion for compassionate release because the defendant never
submitted a request for compassionate release to the BOP).
17
   “As the movant, defendant bears the burden of establishing that he is eligible for the requested
sentence reduction.” United States v. London, No. 1:13-CR-00012-DBB, 2021 WL 794456, at *2 (D.
Utah Mar. 2, 2021).
18
     ECF No. 31 at 3.
     Case 2:20-cr-00325-DBB Document 32 Filed 09/16/21 PageID.395 Page 4 of 5




agrees that a motion under § 3582(c)(1)(A) is not the appropriate mechanism for seeking such

relief. 19

          Additionally, even if defendant had sought a form of relief the court could provide

pursuant to § 3582(c)(1)(A), he has not shown extraordinary and compelling reasons warranting

such relief. Defendant claims that his age, 60, and medical conditions—hypertension, enlarged

prostate, and acid reflux—place him at a high risk for severe illness or death from COVID-19. 20

While it is well known at this point that two of these factors, his age and hypertension, increase

the risk of severe illness from COVID-19 generally, defendant has not shown that he faces any

particularly significant risks. Defendant’s medical conditions appear to be well controlled, and he

has received the COVID-19 vaccine. 21 Additionally cases of COVID-19 at Florence FCI, where

defendant is currently incarcerated, appear to be under control. 22 Defendant has made no specific

arguments to the contrary.

          The court is sympathetic to defendant’s fears regarding COVID-19 and the current

nation-wide surge of the Delta variant of the virus that causes it. But on the facts of this case,

Defendant’s fears do not establish the required extraordinary and compelling reason to provide

relief under § 3582(c)(1)(A).

                                            CONCLUSION

          For the foregoing reasons, Defendant’s Motion for Compassionate Release under the

First Step Act, 18 U.S.C. § 3582(c)(1)(A) is DENIED.


19
  See Springer, 820 F. App’x at 790 & n.5 (explaining that placement by the BOP in home confinement is
not the same as a reduction to a term of imprisonment under § 3582(c)(1)(A), as it does not actually reduce
a prisoner’s term of imprisonment).
20
     ECF No. 22 at 13–24.
21
     ECF No. 27-1 at 22, 48, 60, 65.
22
     ECF No. 30 at 4.
Case 2:20-cr-00325-DBB Document 32 Filed 09/16/21 PageID.396 Page 5 of 5




    Signed September 16, 2021.




                                 BY THE COURT


                                 ________________________________________
                                 David Barlow
                                 United States District Judge
